DETAILED ACTION
Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention is directed to two relative suction forces, which is patentably distinct and properly restricted from the originally presented invention, which is directed to a partition member.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from any withdrawn claims into independent claim 1 for further examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the region facing a nozzle surface” and “the region not facing the nozzle surface” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a height of the partition member. However, claim 1 recites “a length in a height direction lower than” a second length, however a length does not have a position, and thus a length cannot be “lower” than another thing. In other words, a length is a dimension and does not have a positionality. Furthermore, “a height direction” is recited twice, and thus it is not clear whether the height direction is a single direction or two different height directions. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel et al. (2018/0118495) in view of Takamoto (8,573,729).

Regarding claim 1, Dekel teaches a recording device, comprising: 

a recording head (fig. 1, item 102) configured to eject a fluid onto the target recording medium supported by the supporting surface to perform recording; and 
a partition member (fig. 1, item 150) provided in the internal space, having a length in a height direction shorter than a length in the height direction of the internal space (note that the partition member could not move in the transport direction if it was not shorter than the internal space by at least some amount), and configured to block a flow of gas in the internal space ([0021]), wherein the supporting surface includes, in a transport direction of the target recording medium (fig. 1, direction 140), a first region where a first suction force is generated and a second region where a second suction force weaker than the first suction force is generated ([0021], Note that this scenario can be effected by any number of movements of valves 147, 145 and partition member 150),
wherein when the recording head ejects the fluid onto the target recording medium, the partition member is fixed ([0025], note that if the printhead is a scanning-type printhead mounted on a carriage, the medium would stop being conveyed during such scanning, and if the medium was held stationary for a scanning of the carriage, partition member would also be fixed during that period), and
wherein the first region is the region facing a nozzle surface of the recording head, and the second region is the region not facing the nozzle surface of the recording head (see fig. 1, note that the first region is being defined as the larger region created by partition member, and the second region is being defined as the smaller region created by partition member 150).

While Examiner maintains that Dekel teaches the amended claim language, assuming for the sake of argument that it does not, Takamoto teaches this (Takamoto, see fig. 2, Note partition members 31, which are shorter than internal space 20 of supporting stage 17). It would have been obvious to one of ordinary skill in the art at the time of invention to size the partition member shorter than the internal space, as disclosed by Takamoto, in the device disclosed by Dekel because doing so would ensure that the partition member would fit heightwise into the internal space.  	Regarding claim 2, Dekel in view of Takamoto teaches the recording device according to claim 1, wherein the partition member in the internal space is configured to be detachable (Dekel, [0039], note that the partition member 150/350, i.e., piston, is “fixably coupled to,” i.e., detachable from, belt). 	Regarding claim 3, Dekel in view of Takamoto teaches the recording device according to claim 1, wherein the partition member in the internal space is configured to 
Regarding claim 9, Dekel in view of Takamoto teaches the recording device according to claim 1, wherein the partition member has a length in a height direction lower than a length in a height direction of the internal space (Dekel, see fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dekel in view of Takamoto as applied to claim 1 above, and further in view of Hoover (2010/0314828).
 	Regarding claim 4, Dekel in view of Takamoto teaches the recording device according to claim 1. Dekel in view of Takamoto does not teach wherein the partition member in the internal space is configured to be movable in a direction intersecting the transport direction. Hoover teaches a partition member movable in a direction intersecting a transport direction (Hoover, fig. 2, Note that partition member 160 is movable in direction C, which intersects a transport direction). It would have been obvious to one of ordinary skill in the art at the time of invention to allow the partition member to move in the direction intersecting the transport direction, as disclosed by Hoover, in addition to in the transport direction, as disclosed by Dekel in view of Takamoto, because doing so would allow for more precise suction according to the width of a medium in addition to control of suction along the transportation path, thereby reducing an amount of unneeded suction power. 

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853